United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3300
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Daniel James Decker

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: October 18, 2021
                            Filed: November 19, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Daniel James Decker pled guilty to possession with intent to distribute meth,
in violation of 21 U.S.C. § 841(a)(l) and (b)(l)(A). The district court1 varied


      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
downward, sentencing him to 220 months in prison. He appeals. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

      Decker believes the district court should have granted him a greater downward
variance from his guidelines range of 292 to 365 months. This court reviews for
abuse of discretion. United States v. Thigpen, 848 F.3d 841, 847 (8th Cir. 2017).
Where, as here, “a district court has sentenced a defendant below the advisory
guidelines range, it is nearly inconceivable that the court abused its discretion in not
varying downward still further.” United States v. Anwar, 880 F.3d 958, 973 (8th Cir.
2018).

       Relying on United States v. Harry, 313 F. Supp. 3d 969, 974 (N.D. Iowa
2018), Decker argues his base offense level of 38 “overstates the seriousness of the
offense” because his “possession of a drug of certain purity (ice methamphetamine)
did not result in more harm than another variety of the same drug.” The district court
rejected this argument:

      With regard to the so-called Harry variance because of the
      methamphetamine, the way that the guidelines treat ice
      methamphetamine versus powder methamphetamine, I’m very familiar
      with the Harry variance and not only the judges in this district but in
      other districts who have varied downward from the advisory guidelines
      based on the purity level treatment by the guidelines of
      methamphetamine versus powder. I have repeatedly declined to find a
      policy disagreement with the guidelines.

The court did not err in rejecting the Harry reasoning. See United States v. Heim,
941 F.3d 338, 340-41 (8th Cir. 2019) (rejecting the argument that the district court
erred in failing to grant a variance under Harry because a district court cannot be
compelled to “disagree with a guidelines provision as a matter of sentencing policy
because other sentencing judges have done so”); United States v. Velazquez, 726
Fed. App’x 530, 531 (8th Cir. 2018) (rejecting same argument Decker asserts here).



                                          -2-
      In varying downward, the court fully considered Decker’s conduct:

      [G]iven that the defendant’s involvement in this case was moving
      multiple pounds of methamphetamine very close to the source of supply
      and importing pounds of methamphetamine and distributing pounds of
      methamphetamine, I would find that the drug quantity calculation here
      is a good surrogate of the defendant’s relative criminal culpability of
      where he falls in the drug trade and why a sentence—why the
      guidelines calculation should result in the advisory guideline range that
      it does here.

The court thoroughly considered the § 3553(a) factors and exercised its “substantial
latitude to determine how much weight to give” them. United States v. Ruelas-
Mendez, 556 F.3d 655, 657 (8th Cir. 2009).

                                    *******

      The judgment is affirmed.
                      ______________________________




                                        -3-